LACOMBE, Circuit Judge.
The objection of “incompetency” is raised to all the questions; but nothing has been suggested, either in brief or argument, to show on what theory such an objection is based. The only real objections arc that the testimony sought to be elicited is “irrelevant and immaterial”; but, under the well-known rule laid down by the Supreme Court in Blease v. Garlington, 92 U. S. 1, 23 L. Ed. 521, the questions should be answered, and the relevancy and materiality be ruled on at final hearing.
The patent has not been submitted, and without it the court cannot be sure that the questions in schedule B, numbered 11 to 14, are not an unwarranted attempt to get trade secrets of defendant’s composition.
This motion to require answers to them is therefore denied.